Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 26, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  141384                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  STEVEN RICHARDSON,                                                                                  Alton Thomas Davis,
            Petitioner-Appellant,                                                                                        Justices

  v                                                                 SC: 141384
                                                                    COA: 287779
                                                                    Washtenaw CC: 07-001146-CZ
  STATE EMPLOYEES RETIREMENT
  SYSTEM,
           Respondent-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 13, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        DAVIS, J., not participating. I recuse myself and am not participating because I
  was on the Court of Appeals panel in this case. See MCR 2.003(B).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 26, 2010                    _________________________________________
           p1018                                                               Clerk